    USDC IN/ND case 2:21-cv-00069-JPK document 1 filed 02/24/21 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 THERESA A. PICKETT,                              )
                                                  )
                        Plaintiff,                )
                                                  ) CASE NO.: 2:21-cv-00069
         v.                                       )
                                                  )
 DUFFIE D. HAYES and QUALITY                      )
 CARRIERS, INC.,                                  )
                                                  )
                        Defendants.               )


                                     NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE NORTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

parties DUFFIE D. HAYES and QUALITY CARRIERS, INC., by counsel, hereby file this Notice

of Removal to remove the above-entitled action to this Court based upon the following supporting

grounds. Removing parties, appearing solely for the purpose of this removal, and for no other

purpose, and preserving all other defenses available to it, state as follows:

                                              VENUE

       1.      Removal to the Northern District of Indiana, Hammond Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Northern District of Indiana, Hammond Division,

embraces the County of Porter, where the action was pending prior to the filing of this Notice of

Removal.

                                     REMOVAL IS TIMELY

       2.      On February 22, 2021 removing party Quality Carriers, Inc. was served by certified

mail with a Summons and Complaint in the above-entitled action at the offices of its registered
    USDC IN/ND case 2:21-cv-00069-JPK document 1 filed 02/24/21 page 2 of 5


agent for service of process in Indiana, Corporation Service Company. Therefore, removal is

timely under 28 U.S.C. § 1446(b)(1).

                                  STATE COURT PROCEEDINGS

       3.      On February 10, 2021, Plaintiff Theresa A. Pickett (hereinafter “Plaintiff”) filed

her Complaint in the above-entitled action against Defendants, Duffie D. Hayes and Quality

Carriers, Inc., in the Porter County Superior Court in the State of Indiana, Cause No. 64D01-2102-

CT-001272, and is now pending therein.

       4.      On or about February 16, 2021, Defendants filed an Attorney Appearance, Jury

Demand and Motion for Enlargement of Time to File Responsive Pleading in the Porter County

Superior Court in the above-entitled action.

       5.      On or about February 17, 2021, the Porter County Superior Court issued an Order

Granting Defendant’s Motion for Enlargement of Time to File Responsive Pleading.

       6.      On or about February 22, 2021, Plaintiff filed a Notice of Return of Service for

Defendant, Quality Carriers, Inc.

       7.      No further proceedings have been had in the Porter County Superior Court.

       8.      Defendants assert that there are no state court motions that remain pending at the

time of this Notice of Removal.

                            DIVERSITY JURISDICTION EXISTS

       9.      This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

       10.     Plaintiff is a citizen of the State of Indiana.

       11.     Defendant, Duffie D. Hayes, is a citizen of the State of Mississippi.
    USDC IN/ND case 2:21-cv-00069-JPK document 1 filed 02/24/21 page 3 of 5


        12.     Quality Carriers, Inc. is a Florida corporation. The principal place of business for

Quality Carriers, Inc. is 1208 East Kennedy Boulevard, Suite 132, Tampa, Florida 33602. Thus,

for purposes of diversity jurisdiction, Quality Carriers, Inc. is a citizen of Florida.

        13.     There is complete diversity of citizenship between the parties named in this case.

        14.     Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. Therefore, this Notice of Removal

states that the monetary value of the amount in controversy exceeds $75,000, exclusive of interest

and costs, based upon the following:

                a. Plaintiff sustained injuries as an alleged result of the incident forming the basis

                    of her Complaint.

                b. Plaintiff alleges said injuries are permanent.

                c. Plaintiff’s counsel has conveyed his belief that the case’s value will exceed that

                    amount.

        15.     Based upon the injuries and damages alleged, Plaintiff seeks recovery in excess of

$75,000 exclusive of interest and costs, the value to Plaintiff of the relief sought in the Complaint

exceeds $75,000 exclusive of interest and costs, and/or the amount in controversy exceeds $75,000

exclusive of interest and costs.

        16.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Northern District of Indiana, Hammond

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.
    USDC IN/ND case 2:21-cv-00069-JPK document 1 filed 02/24/21 page 4 of 5


                              STATUTORY REQUIREMENTS

       17.     Pursuant to 28 U.S.C. § 1446(a), a copy of the entire state court file is attached as

an Exhibit and includes the State Court Record as of the date of this Notice of Removal, including

the following: Plaintiff’s Appearance, Complaint, Summonses, Defendants’ Appearance, Jury

Demand, Motion for Enlargement of Time, Order Granting Motion for Enlargement of Time, and

Return of Service.

       18.     A copy of this Notice of Removal has been filed in the Porter County Superior

Court and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing parties DUFFIE D. HAYES and QUALITY CARRIERS, INC.,

by counsel, respectfully request that the above-entitled action be removed from the Porter County

Superior Court to the United States District Court for the Northern District of Indiana, Hammond

Division.

                                             LEWIS WAGNER, LLP



                                      By:    s/ Robert R. Foos, Jr.
                                             ROBERT R. FOOS, JR., #20885-45
                                             Counsel for Defendants
    USDC IN/ND case 2:21-cv-00069-JPK document 1 filed 02/24/21 page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on ___________, 2021, a copy of the foregoing Notice of Removal
was filed electronically. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through the court's
system.

 Michael E. Polen, Jr.
 RUBINO, RUMAN, CROSMER & POLEN, LLC
 275 Joliet Street, Suite 330
 Dyer, IN 46311
 mpolen@rubinoruman.com
 Counsel for Plaintiff


                                                      /s/ Robert R. Foos, Jr.
                                                      ROBERT R. FOOS, JR.
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone:     317-237-0500
Facsimile:     317-630-2790
rfoos@lewiswagner.com
